DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to amendments filed 05/04/2022, wherein claims 1-8 and 22-32 are pending and ready for examination.  

Response to Arguments
Applicant’s arguments, filed 05/04/2022, have been fully considered but they are not persuasive.
. Claim ObjectionsApplicant Asserts:  Claim 31 is objected to because of its dependency on cancelled claim 9. The Office Action further states that the Examiner considers claim 31 as being dependent on claim in response, Applicant has amended claim 31 as indicated above to depend from claim 22. Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application and withdraws the objection of claim 31 due to applicant amendment.
Claim Rejections - 35 USC § 112(a)Applicant Asserts: On pages 6 and 7 of the Office Action, claims 30 and 31 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, i.e. the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. §112, the
inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant respectfully traverses this rejection. 

Examiner Response: The Examiner thanks applicant representative for working to advance the prosecution of this application and withdraws the objection of claims 30 and 31 due to applicant amendment.

Claim Rejections - 35 USC § 103
Independent Claim 1
Applicant Asserts:  Without conceding to the merits of the rejection, Applicant amends independent claim 1as follows:
“comparing at the STB, one or more network or platform utilization resource thresholds set by an operator to the one or more network or platform utilization resources used by the app, wherein the one or more network or platform utilization resource thresholds are set based on a potential security threat posed by the applications in the list .. ..” (Emphasis added)

.Applicant has amended independent claim 22 similarly to independent claim 1. The disclosures of Rouse and/or Bachmutsky fail to disclose or teach each and every feature of independent

On page 8 of the Office Action, the Examiner cites the disclosure of Bachmutsky as allegedly teaching “platform or network resources.” In particular, the Examiner cited paragraph [0051] and FIG. 6 of Bachmutsky as disclosing the “platform or network resources” of independent claim 1. The disclosure of Bachmutsky is directed towards “providing an interconnected architecture that includes set-top boxes (STBs) configured to facilitate media streaming in a network environment” in which a control plane manager is “operative to determine if a request from a subscriber device for a particular content is for content that already exists at one or more vSTBs hosted in the data center.” See paragraph [0004]. Paragraph [0051] of Backmutsky further discloses “using a data plane network 602 so the video assets of an entire video streaming operator infrastructure may be shared by the STBs in order to provide better user experience and support overall lower resource requirements. Therefore, it is clear that the disclosure of Bachmutsky is not controlling “platform or network resources’ by setting resource thresholds for applications. Rather, the disclosure of Bachmutsky deals with communications between a plurality of STBs in a network and sharing network resources, e.g., streaming content, between them so as to reduce duplicative content streams amongst a plurality of STBs, e.g., if content already exists on another STB, the control plane manager will establish a media session via the STB that already has the content. Thus, Bachmutsky does not control network resources currently in use by applications at a single STB

Examiner Response:  The Examiner does not agree that the amendments to the claims overcome the prior art of record because:
a.  The primary art of record Rouse teaches and/or suggests the limitations of the original and amended claims since a set top box is a platform and a movie is a resource.
 b.  The primary art of record Rouse teaches and/or suggests a potential security threat as an unauthorized user or a user initiating a subscription with an unworthy credit risk and is by the Examiner a broad yet reasonable interpretation. 
c.  The secondary reference teaches a platform SDN switching 606 and network resources thresholds.  Bachmutsky clearly teaches controlling network resources currently in use by applications at a single STB because the single STB may have resources that can be shared by other STBs.  Even arguendo if Bachmutsky did not teach the allege deficiency as claimed by applicant representative, the primary or record does. Examiner deems the combination of Rouse and Bachmutsky would positively teach the claimed platform and network resources.  

Independent Claim 22
Applicant Asserts: Independent claim 22 recites similar limitations and features as independent claim 1. Therefore, independent claim 22 is believed to be patentable at least similar reasons as discussed above with respect to independent claim 1. It is, therefore, respectfully submitted that the rejections under 35 U.S.C. § 103 be withdrawn.

Examiner Response:  The Examiner’s response to applicant representative assertions to the deficiencies of claim 1 apply here to the assertions with respect to claim 22. Therefore, the Examiner maintains the prior art rejection of claim 22.  The dependent claims are likewise rejected by virtue of their dependency.

Dependent Claims 2-8, 21 and 22-31Applicant Asserts: The dependent claims 2-8, 21 and 22-31 recite additional advantageous and inventive features of the presently claimed invention and incorporate all the limitations of their respective independent claims 1 or 22.  Thus dependent 2-8, 21 and 22-31 are  believed to be further allowable for at least the reasons stated above with respect to independent claims 1 and 22.  It is therefore, respectfully submitted that the rejections under 35 U.S.C. § 103 be withdrawn.Examiner Response:  The Examiner maintains the prior art rejection of claims 2-8, 21 and 22-31 for the reasons as expressed in the Examiner’s response to base claim 1 and 22.  By virtue of their dependency to base claims 1 and 22 the dependent claims rejections are likewise maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 22 recites the limitation "the list" in … instructions to compare at the STB, one or more network or platform utilization resource thresholds set by an operator, to the one or more network or platform utilization resources used by the app, wherein the-one or more network or platform utilization resource thresholds are set based on a potential security threat posed by the applications in the list ….  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims that further limit claims 1 and 22 are also rejected by virtue of their dependency the independent claims.

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 22-24, 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rouse; Alan, US 200090323665 A1, December 17, 2009, hereafter referred to as Rouse in view of Bachmutsky; Alexander et al, US 20170272783 A1, September 09, 2021 hereafter referred to as Bachmutsky.            As to claim 1, Rouse teaches a method of determining whether to allow an application (app) for use or restrict the app on a set top box (STB) – Rouse [0046] … The Content Provider may also examine the STB identification to ascertain whether the STB is an unauthorized STB or otherwise indicated as a "rogue" STB. For example, a single STB may request multiple licenses within a time period of 24 hours, but typically, this would not exceed a certain threshold (e.g., 12). If the Content Provider received, for example 100 requests within a 24 hours window, it is suggestive that there may be multiple cloned STBs having the same identifier. Alternatively, if the Content Provider receives two requests from the same STB but from two different Cable Service Providers, this also could be suggestive of a cloned STB), the method comprising:
measuring at the STB, one or more network or platform utilization resources used by the app – Rouse [0057 and 0058] since at ‘57…The license obtained could permit multiple viewings of the movie (such as an unlimited `movie pass` for viewing the movie within a 24 hour period since at ’58… the Cable Service Provider would obtain the license from the Content Owner as described (and according to terms of the business agreement between the Cable Service Provider and Content owner, as already described), and deliver it to the STB as part of a promotion or in anticipation of the user making a request.  Here, the claimed ‘network or platform’ is taught by Rouse as ‘content owner’ because the content owner provides a platform for movies whereas the claimed ‘app’ is taught by Rouse as STB);
 comparing at the STB, one or more network or platform utilization resource thresholds set by an operator - Rouse [0046] …The Content Provider may also examine the STB identification to ascertain whether the STB is an unauthorized STB or otherwise indicated as a "rogue" STB… a single STB may request multiple licenses within a time period of 24 hours, but typically, this would not exceed a certain threshold.  Here, the claimed ‘comparing’ is taught by Rouse as ‘examine’ the claimed ‘threshold’ is taught by Rouse as ‘time period’ whereas the claimed ‘operator’ is taught by Rouse as ‘Content Provider’ which is interchangeably the ‘Licensor’ of the resource.);
to the one or more network or platform utilization resources used by the app – Rouse [0020] … subscribers on a cable system are able to request tailored licenses from the content owner to view a particular digital asset. These licenses would be constructed to authorize only that particular subscriber's set top box (or viewing platform, which may comprise other devices) to view the requested content. Basically, only that set top box would be able to decrypt the content using the license key provided to the subscriber.  Here, the claimed ‘app’ is taught by Rouse as ‘set top box’ because the box decrypts and displays the content),
wherein the one or more network or platform utilization resource thresholds are set based on a potential security threat posed by the applications in the list – Rouse [0021] Both the Cable Service Provider and the Content Provider can screen the request. Thus, if an unauthorized user (set top box) is somehow detected, or if the subscriber initiating the license request represents an unworthy credit risk, the receiving entity can deny the request. Further, the license provided to decrypt the content may vary in the rights its grants. For example, a license can be granted for a single viewing, multiple viewing, or unlimited number of viewings, each of which are authorized within a defined time period.  Here, the claimed ‘thresholds’ is taught by Rouse as ‘single viewing, multiple viewing’ whereas the claimed ‘potential security threat’ is taught by Rouse as ‘unauthorized user or unworthy credit risk’ because the user applying for a license has not been granted the license and therefore poses a potential risk instead of an actual risk; and
 determining if the one or more network or platform utilization resources used by the app exceed one or more thresholds set by the operator - Rouse [0046] For example, a single STB may request multiple licenses within a time period of 24 hours, but typically, this would not exceed a certain threshold (e.g., 12) Here, the claimed ‘utilization resource’ is suggested by Rouse as ‘license’ because a user can consume the content identified in the license.  If the license is not the resource then the content authorized by the license is the resource. ROUSE SUGGESTS PLATFORM OR NETWORK UTILIZATION RESOURCES, HOWEVER BACHMUTRSKY TEACHES PLAFORM OR NETWORK UTILIZATION RESOURCES – Bachmutrsky [0051] FIG. 6 depicts a further generalization of an example SDN architecture 600 wherein thick client STBs as well as thin client STBs and associated vSTBs may be treated as generalized data plane applications that may be interconnected and controlled using a control plane manager …the control plane entities in such an architecture may be configured to facilitate appropriate data path connections between the various STBs (and video streaming service servers, where determined to be necessary) using a data plane network 602 so the video assets of an entire video streaming operator infrastructure may be shared by the STBs in order to provide better user experience and support overall lower resource requirements (e.g., in terms of reduced networking throughput, reduced local memory requirements, less CPU utilization, etc.), in addition to achieving lower latencies and faster channel changes. To provide network or platform utilization control to the Set Top Box of  Rouse would have been obvious to one of ordinary skill in the art, in view of the teachings of Bachmutrsky, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. metering, policy directives) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the resource utilization data used in Rothschild would allow the STB of Rouse an enhanced ability to measure additional resources as provided by the elements of Bachmutrsky).

As to claim 2, the combination of Rouse and Bachmutrsky teaches the method of claim 1, wherein the STB comprises a policy manager module  – Rouse [0090] Another layer protocol, specific to requesting a DRM license and responding thereto is conveyed by the IP layer address message format 500. Two message formats are shown, namely a DRM Request Message 510 and a DRM Response Message 530.  Here, the claimed ‘policy manager module’ is taught by Rouse as ‘another layer protocol’ which is in the STB or the STB could not send a message.  The claimed ‘measuring, comparing, and determining’ is taught by Rouse as ‘DRM license’ because the license meters out the allocated movie time indicated by Cable Service Provider to the STB processor via License Parameters 546 to include Threshold parameters 552 and 554 that authorize start and end times, respectively) and the policy manager module performs the measuring, comparing and determining steps – Rouse [0096] The "License" information 544 is required to be provided in the response (except when a license cannot be provided). The License allows the STB to process the digital asset so that the asset can be viewed by the user. The License may further include various other information conveyed with it, such as various "License Parameters" 546 which can include: "Copy Authorization" information 548, "Download Authorization" information 550, and an "Authorization Start Time" information 552 and "Authorization End Time" information 554).

As to claim 3, the combination of Rouse and Bachmutrsky teaches the method of claim 1, wherein the one or more network or platform utilization resources comprise upstream bandwidth, downstream bandwidth, memory on platform (RAM), memory on platform (FLASH), CPU utilization, display resolution (HD or SD) – Bachmutrsky [0051] …the control plane entities in such an architecture may be configured to facilitate appropriate data path connections between the various STBs (and video streaming service servers, where determined to be necessary) using a data plane network 602 so the video assets of an entire video streaming operator infrastructure may be shared by the STBs in order to provide better user experience and support overall lower resource requirements (e.g., in terms of reduced networking throughput, reduced local memory requirements, less CPU utilization, etc.), in addition to achieving lower latencies and faster channel changes.  Considering the application of Bachmutrsky to the STB of Rouse applies here in claim 3 as in claim 1.

As to claim 5, the combination of Rouse and Bachmutrsky teaches the method of claim 2, wherein if one or more network or platform utilization resource thresholds is exceeded by the app, the policy manager module shuts down the app - Rouse [0062] If the mobile communication device 116 detects that the user has exceeded a visualization threshold at step 518, the mobile communication device 116 can transmit at step 526 a control message to the server 130 to cause the STB 106 to pause the media program.  Here, the claimed ‘shuts down’ is taught by Rouse as ‘pause’). 

As to claim 22, claim 22 is a system that is directed to the method of claim 1.  Therefore claim 22 is rejected for the reasons as set forth in claim 1.

As to claim 23, claim 23 is a system that is directed to the method of claim 2.  Therefore claim 23 is rejected for the reasons as set forth in claim 2.

As to claim 24, claim 24 is a system that is directed to the method of claim 3.  Therefore claim 24 is rejected for the reasons as set forth in claim 3.

As to claim 26, claim 26 is a system that is directed to the method of claim 5.  Therefore claim 26 is rejected for the reasons as set forth in claim 5.

As to claim 30, the combination of Rouse and Bachmutrsky teaches the method of claim 1 wherein the comparing at the STB, one or more network or platform utilization resource thresholds set by an operator includes:
comparing at the STB the app to a list of applications, the list indicating the one or more network or platform utilization resource thresholds set by an operator includes with no utilization thresholds for each of the applications in the list – Rouse [0058] Thus, it is possible that when the user initiates a request to view a movie, a previously granted or obtained license could already by present in the STB. If so, then there is no need to request a license. The license could already exist in the STB because of the scenario described above, or the Cable Service Provider could have provided a license for promotional reasons.  Here, the claimed ‘comparing‘ is taught by Rouse as ‘previously granted’ because the STB must determine if the new request is present or saved on the STB via a data structure or list whereas the claimed ‘no utilization threshold’ is taught by Rouse as ‘promotional reasons’ because the vendor wants the user to view his advertisement as much as possible.  Rouse further teaches that no-limit viewing at least at location [0021] permitting unlimited viewing of the movie which teaches no threshold);
determining the app is included in the list of application – Rouse [0062]… Step 256 illustrates providing additional information to the user, which may reflect the successful receipt of the license from the Content Provider, and specific aspects of the license, such as the ability to download the movie to a portable device, or that it can be viewed a limited number of times within a defined time period); and
allowing the application for use on the STB – Rouse [0062] the notification may be simply to inform the user that a previously received license exists and is being used for viewing the movie, and that the user may have only a limited number of uses remaining for that license. After this point, the movie can be processed for viewing in Step 258). 

As to claim 31, claim 31 is a system that is directed to the method of claim 30. Therefore claim 31 is rejected for the reasons as set forth in claim 30.

            As to claim 32, the combination of Rouse and Bachmutrsky teaches the system of claim 27 wherein limiting the usage of the app to the one or more network or platform utilization resource thresholds includes one of: changing the output display resolution of the STB for the app, or changing the network bandwidth for the app – Bachmutrsky [0052]… the controller may be configured to identify STBs with the same content, calculate the SLA parameters for every such STB to stream that content to the new customer/STB and estimate the impact of such action, which could be the amount of storage needed (e.g., instead of purging the already played content for local subscriber, the STB would keep that content for a longer period of time in order to stream it to a remote subscriber also), uplink throughput required, etc. One skilled in the art will recognize that in this scenario the control plane may have to constantly monitor the streaming characteristics and modify them, including changing the streaming source from a current STB to another STB or streaming server, when needed. . Here, the claimed ‘bandwidth for the app’ is taught by Bachmutrsky as ‘throughput’.  The rationale for Rouse considering the features of Bachmutrsky in claim 1 apply here in claim 32.


Claims 4, 6, 21, and 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rouse and Bachmutrsky in view of Ansari; Amir et al., US 20150074259 A1, March 12, 2015, hereafter referred to as Ansari.

As to claim 4, the combination of Rouse and Bachmutrsky teaches the method of claim 1.  ROUSE AND BACHMUTRSKY DO NOT TEACH wherein the operator sets the one or more network or platform utilization resource thresholds on a policy server that is separate from the STB, HOWEVER IN AN ANALAGOUS ART OF DIGITAL RIGHTS MANAGEMENT ANSARI TEACHES wherein the operator sets the one or more thresholds on a policy server that is separate from the STB – Ansari [0074]… The support network 50 also may enforce DRM policies, for example, by a conditional access server 54, by providing key-based access and initiating billing processes.  Here, the claimed ‘operator’ is taught by Ansari as ‘conditional access server 54’ whereas the claimed ‘sets’ is taught by Ansari as ‘enforce’.    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a policy server separate from the DRM module in the STB because content providers would want to extend rights protection to the distributor as well as the consumer.  The combination of Rouse and Bachmutrsky with the teachings of Ansari would enhance the need to provide greater control over the rights associated with viewing content without the STB administrative oversight as taught by Rouse at location [0011]).


               As to claim 6, the combination of Rouse and Bachmutrsky teaches the method of claim 2. ROUSE AND BACHMUTRSKY DO NOT TEACH wherein if one or more network or platform utilization resource thresholds is exceeded by the app, the policy manager module limits usage of the app to the one or more thresholds HOWEVER IN AN ANALAGOUS ART OF DIGITAL RIGHTS MANAGEMENT ANSARI TEACHES wherein if one or more network or platform utilization resource thresholds is exceeded by the app, the policy manager module limits usage of the app to the one or more thresholds - Ansari [0399 and 0400] since at ‘399…The PCCE can also dynamically store and correlate the metadata of responsiveness of the user to prior messaging; these metrics and rankings can be used for subsequent causation decision-making and can be submitted to the rules based applications since at ’400… The correlation component may interact with service applications to establish thresholds for specific metrics (e.g. weight, energy usage, spending levels/month) and request to be informed of when these thresholds are met or exceeded). The rationale for Rouse to consider Ansari in claim 4 applies here in claim 6.

                  As to claim 21, the combination of Rouse, Bachmutrsky, and Ansari teaches the method of claim 6. wherein limiting the usage of the app to the one or more network or platform utilization thresholds includes one of: changing the output display resolution of the STB for the app, or changing the network bandwidth for the app - Ansari [0056] Further provided are platform management features 110 as shown in FIG. 2C that include a platform manager module which will implement unique rules based notification services on operational failure, …e.g., CPU/Bandwidth utilization, etc.; and a display management module and a logger management module for storing and tracking gateway log in activity of users and applications.  Rouse motivation to consider Ansari is the same here in claim 21 as applied to claim 4).

As to claim 25, claim 25 is a system that is directed to the method of claim 4.  Therefore claim 25 is rejected for the reasons as set forth in claim 4. 

As to claim 27, claim 27 is a system that is directed to the method of claim 6.  Therefore claim 27 is rejected for the reasons as set forth in claim 6.

Claims 7-8 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rouse in view of Morris; Nadia et al., US 20120144418 A1, June 7, 2012, hereafter referred to as Morris.

As to claim 7, the combination of Rouse, Bachmutrsky, teaches the method of claim 2.  THE COMBINATION OF ROUSE AND BACHMUTRSKY DO NOT TEACH wherein if one or more network or platform utilization resource thresholds is exceeded by the app HOWVER IN AN ANALAGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR MORRIS TEACHES wherein if one or more network or platform utilization resource thresholds is exceeded by the app, the policy manager module pauses execution of the application for a predetermined time period – Morris [0062] If the mobile communication device 116 detects that the user has exceeded a visualization threshold at step 518, the mobile communication device 116 can transmit at step 526 a control message to the server 130 to cause the STB 106 to pause the media program.  Here, the claimed ‘predetermined time period’ is reflectively taught by Morris as ‘pause’ whereas at location [0061] Morris teaches the period of time exceeding a predetermined threshold. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rouse with Morris enabling Rouse to pause movies to enable Content and Service Providers to maximize the value since the providers cannot control individual distributions once enabled as taught by Rouse at location [0010]).

             As to claim 8, the combination of Rouse, Bachmutrsky, teaches the method of claim 2.  ROUSE DOES NOT TEACH wherein if one or more network or platform utilization resource thresholds is exceeded by the app, the policy manager module notifies a user of excessive resources used by the app, HOWEVER IN AN ANALAGOUS ART MORRIS TEACHES wherein if one or more thresholds is exceeded by the app, the policy manager module notifies a user of excessive resources used by the app – Morris [0062] If the mobile communication device 116 detects that the user has exceeded a visualization threshold at step 518, the mobile communication device 116 can transmit at step 526 a control message to the server 130 to cause the STB 106 to pause the media program.  Here, the claimed ‘notifies’ is taught by Rouse as ‘transmit control message’ where by the user will notice that the movie is not playing anymore.  Rouse motivation to consider Morris is the same as applied to claim 7.
As to claim 28, claim 28 is a system that is directed to the method of claim 7.  Therefore claim 28 is rejected for the reasons as set forth in claim 7.

As to claim 29, claim 29 is a system that is directed to the method of claim 8.  Therefore claim 29 is rejected for the reasons as set forth in claim 8.

Claims 9 - 20 (Cancelled)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24917/13/2022



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491